STRAUP, J.
I dissent. It is alleged in the complaint that the defendant sold and disposed of intoxicating liquors — one drink of brandy and' three bottles of beer — “without first having obtained a license so to do, contrary to the provisions” of an ordinance of Salt Lake City. The only evidence of the city was that the defendant sold to two policemen of Salt Lake City at their solicitation and request, and who were sent for that purpose to the defendant’s place of business by the chief of police, a drink of whisky and three bottles of beer paid for out of city funds. Upon that proof the city rested. The defendant also rested. No evidence was given of the nonexistence of a license, nor were any facts or circumstances shown from which such fact might be inferred. The court instructed the jury that the defendant was charged with selling intoxicating liquors “without first having obtained a license so to do from Salt Lake City.” The court further instructed them that the defendant’s plea of not guilty “put in issuei every material allegation of the complaint and cast upon the city the burden of proving every essential fact constituting the offense charged.” The court then instructed them that the burden was upon the plaintiff, the city, to prove that the defendant sold and disposed of intoxicating liquors, and that, “if the defendant at the-time it is alleged he sold intoxicating liquors had had a license from Salt Lake City so to dispose of intoxicating liquors, that would have been a defense to the offense charged; but the court instructs you that the burden of proving that defense, is on the defendant, and, no evidence having been introduced on behalf of the defendant that he had such license, the court instructs you that you must as-, sume that at such time the defendant had no such license.” The court not only charged as to the burden of proof, but in effect directed a verdict as to one of the ingredients of the alleged offense, for the court upon the state of the evidence required the jury to assume — “you must assume”— that the defendant had no license. If the court in a criminal case may so direct a jury as to one essential element of the *462alleged offense, I do not see why it may not do so',as to all other ingredients when in, the opinion of the court there is no substantial conflict in the evidence. The court gave the usual instruction as to the presumption of innocence and the defendant’s right to testify or decline, as he saw fit, and charged that his declining to- testify, or his motive in so doing, could not be considered as indicating guilt or as affecting the question of his guilt or innocence.
The judgment is assailed on several grounds. One of them relates to the burden of proof as to the nonexistence or existence of a license. In that particular it is contended by the appellant that the burden was upon the city to show the want of a license; that there is no evidence to show that fact; and that the charge of the court in respect of such burden is erroneous. Upon this question- there are a great variety of decisions. When analyzed, much of the conflict found in them is more apparent than real. The respondent has referred us to text-books- on intoxicating liquors and to a half hundred case-s, mostly those cited by Mr. Black in his work on intoxcating liquors, in support of its contention and of the charge. It is not practicable here to refer to all of them. They may be divided in groups: (1) Where by statute it is expressly provided that the burden of showing a license is on the defendant and that until such proof is made by him the presumption is to be indulged that he had no license or was not authorized. The cited case of Commonwealth v. Carpenter, 100 Mass. 204, and the cited later cases from that court, and the case of Durfee v. State, 53 Neb. 214, 73 N. W. 676, are illustrations of this group. (2) Where the exception or proviso was no part of the enacting clause, and was not descriptive of the offense, among them cases where the. sale of, -or the traffic in, intoxicating liquors was by statute forbidden, and where in sections other than the enacting clause exceptions were made permitting druggists or agents of the town or municipality, or other persons, to sell liquors for medicinal, mechanical, or some other specified purpose on a permit or license. In such case the offense is complete by the mere *463proof of the sale of intoxicating liquors; the nonexistence of a license not being descriptive and no> part of the offense. The permit or license in such case is matter in defense. This group is illustrated by the cited case of State v. McGlynn, 34 N. H. 422, and other cited eases from that court, the earlier Massachusetts eases, especially Commonwealth v. Tuttle, 12 Cush. 502, the Maine cases; and cases from other jurisdictions'. Most of the cases cited by respondent fall within this group. (3) Where the existence or nonexist-’ enee of a license is a fact peculiarly within the knowledge of the defendant, and where, if he had one, it could readily have been produced by him, and where the want of it could not be shown by the prosecution, at least not without great inconvenience. This is a reason generally given by courts for holding that the burden is on the defendant to show a license in cases falling within a second group. Some courts, however, have applied it to cases which do not fall within either the first or second group as is illustrated by the cited case of Williams v. State, 35 Ark. 430, and other cases.
In determining this question, and in reading the cases, due regard must be had to the various statutes fixing the burden of proof and defining, the ingredients of the offense and to the facility or means of proof. These have been disregarded by some courts and text-writers. Mr. Black in his work on Intoxicating Liquors, sec. 501, lays down the doctrine broadly that the defendant in all cases must assume the burden of proving that he was duly licensed. In support of this he cites, amjong other cases, the case of Commonwealth v. Carpenter, supra, and three other later eases from Massachusetts where, by an express statute, the burden to show a license was placed upon the accused, and many cases where by statute the offense was complete by the mere proof of the sale of intoxicating liquors, and where the exception or proviso was no part of the enacting clause nor descriptive of the offense. Cases are thus cited by the respondent indiscriminately, and regardless of statutes fixing the burden of proof and of the fact of whether the exception or proviso was or was not a part of the en*464acting clause or in part descriptive of the offense, and in disregard of the means or facility of proof to show the want of a license. These cases cam have no application to the case in band unless the statute and the facts are similar. We have no statute fixing the burden of proof or declaring what shall be prima facie or presumptive evidence of the want of a license, and hence the cases falling within the first group have clearly no application. Does the ease fall within either of the other groups?
At the time of the commission of the alleged offense the traffic in intoxicating liquors was not prohibited. It was regulated. The statute (Comp. Laws 1907, sec. 1242) provides that no person shall manufacture, sell, etc., or otherwise dispose of intoxicating liquors, “without first obtaining from the board of county commissioners of the county, or city council of the city, or board of trustees of the town in which be intends to do business, a license therefor as hereinafter provided.” The statute authorizes such boards, and city councils to grant licenses in their respective counties, cities, and towns. Provisions are then made for the manner of applying for, and the granting of, licenses. It is provided that one seeking a license to sell liquors in a city is required to file with the city recorder a written application in which be is required to definitely state certain particulars enumerated in the statute. Before a license is granted, be is also required to execute and file a bond with the city recorder to be approved by the city council and conditioned for the payment of all damages, fines, and forfeitures which may be adjudged against him. In harmony with the statute, Salt Lake City by ordinance provided that “it shall be unlawful for any person,” etc., to manufacture, sell, etc., intoxicating liquors “without first obtaining a license so to do as hereinafter provided.” Provisions are then made for the manner of applying for liquor licenses, the granting of them, and the giving and approval of bonds. The applicant is required to file a petition with the city recorder, and a copy with the license assessor, and a bond with the city recorder to be approved by the city council. If it approves the bond, *465the license is granted by it. A record of such proceedings is made and kept. Under such a statute and under such an ordinance the gravamen of the offense is the manufacture, sale, or other disposal of intoxicating liquors without a license. The want of a license is a part of the enacting clause defining the offense and constitutes a descriptive part and is an ingredient of it. The criminal act is not complete without it.
In the case of State v. Williamson, 22 Utah, 248, 62 Pac. 1022, 83 Am. St. Rep. 180, this court said:
“If the exception is stated in the enacting clause of the statute, it is ordinarily necessary to negative it in order that the description of the crime may correspond with the statute as, if a statute imposes a penalty for the sale of spirituous liquors without a license, the indictment should aver the want of a license.”
This is a familiar and the general rule. (22 Cyc. 344; 1 Bishop Crim. Pro., sec. 631; Bishop Stat. Crim., sec. 1042.)
It, however, is urged that, while it was essential to aver in the complaint the want of a license, it nevertheless was not essential for the city to prove it because the proof of such fact involved proof of an exception or proviso, or of a negative peculiarly within the knowledge of the defendant. But such a doctrine is generally applied to those cases whether the exception is not in the enacting clause and is not descriptive of the offense, and where the negative allegation does not constitute a part of the original substantive cause of action. (Melons v. Reffino, 129 Cal. 514, 62 Pac. 93, 79 Am. St. Rep. 127.)
Wharton in bis work on criminal evidence, sec. 342, well states tbe principle:
“As a general rule a license to do a particular thing, when a purely extrinsic defense, is to be proved by the defendant by a preponderance of proof, but whether the license is so extrinsic depends upon the concrete case. When the nonexistence of the license is not averred in the indictment, and the license is particularly within the knowledge of the party holding it, the burden is on him to procure such license in those cases in which the exist*466ence of the license is in question. But where the nonexistence of the license is averred in the indictment, and is essential to the case of the prosecution under the rules announced, the nonlicense must be proved by the party to whos.e case it is essential.”
Bishop on Statutory Crimes, see. 1051, says:
‘‘Must the negative averment that the defendant was not licensed or otherwise authorized to make the sales (of liquors) be proved? Now in principle, as this negative matter is a part of the government’s case against the defendant, it must in some way be made prima facie to appear at the trial.”
And in Ms work on New Criminal Procedure; vol. 1, sec. 1049* the same author says:
“On the plea of not guilty where the defendant admits nothing against himself, the burden of proof is on the prosecuting state; and it must affirmatively establish, as the indictment must charge, every element in the offense.”
That the city was here not only required to allege bnt also to prove the want of a license, though the proof of such fact involved proof of a negative, is supported by the cases of Hepler v. State, 58 Wis. 50, 16 N. W. 42; State v. Nye, 32 Kan. 201, 204, 4 Pac. 134, 136; State v. Richeson, 45 Mo. 575; State v. Evans, 50 N. C. 250; and State v. Downs, 116 N. C. 1064, 21 S. E. 689. We, however, need not look outside of this jurisdiction for authority on this question, for such a doctrine was expressly held by us in the case of State v. Wells, 35 Utah, 400, 100 Pac. 681, 136 Am. St. Rep. 1059, 19 Ann. Cas. 631. That case involved a statute relating to the crime of abortion. The statute provided that every person who provides or administers to. any pregnant woman any drug, etc., or uses or employs any instrument etc., “with intent thereby to procure a miscarriage of such woman, unless the same is necessary to preserve her life, is punishable,” etc. We there held that the state was not only required to. allege the exception or negative, but that it also was required to. prove it. We there, quoting from the case of State v. Aiken, 109 Iowa, 643, 80 N. W. 1073. said:
*467“As a general rule wlien tlie offense is grounded on a negative, and when that negative is an essential element of the crime, the burden is on the state to prove it.”
No doubt all that is required of it in the first instance is to make out a prima facie case, but that it mlust do in order to make out its ease. And quoting from Moody v. State, 17 Ohio St. 110, we also said:
“The absence of such necessity is then so far descriptive of the crime that the offense cannot be established without proof that such necessity did not exist. It is the producing an abortion in the absence of such necessity that, upon the theory of the statute, constitutes the offense.”
So here I think it is clear that the want of a license is an essential element of the alleged crime and a descriptive part of it. The charged offense is a sale without a license. The defendant could not properly be convicted without a finding that he had no license. That fact constituted a part of the substantive cause of action. To support the judgment a finding in favor of the city on the alleged negative put in issue by the defendant’s plea was an essential and must necessarily be implied in the general verdict. When such is the case, the prosecution is not only required to allege but also to prove the negative allegation. Of course a less amount of proof as to such an allegation than, is usually required may avail, but the truth of it as a part of the case of the prosecution must in some wary be made prima facie to appear, or must otherwise be made to appear at the trial by evidence.
In 16 Cyc. 927, the doctrine is stated, and is supported by numerous cases of many of the states' and of England that, whenever an affirmative case requires proof of a material negative allegation, the party, whether plaintiff or the defendant, has the burden of proving it, even as to facts within the knowledge or control of the other side. This is a rule of evidence well established and frequently applied both in criminal and civil cases. It was again but recently applied by this court in the case of Wilkinson v. O. S. L. R. *468Co., 35 Utah, 110, 99 Pac. 466. There a statute (Comp. Laws 1907, sec. 447) required a locomotive before crossing a main track at grade of another railroad to come to a full stop at a distance not exceeding 400 feet, “provided that, whenever interlocking signal apparatus and derailing switches are adopted, such stop shall not be required,” and made a violation of the provisions a misdemeanor and rendered the corporation operating the engine liable in damages to one injured through such neglect. This court held that the burden of proving the negative that there were no interlocking signal apparatus and derailing switches was upon the plaintiff, the party who had alleged and asserted that the locomotive was in violation of the statute operated over a m'ain track at grade of another railroad without stopping.
I think the Wells Case and the Wilkinson Case on this point were correctly decided, for in the one the exception, and in the other the proviso, was a part of the enacting clause creating the offense^ and was in part descriptive of it.
That the want of a license, under a statute or an ordinance as here, was a necessary and essential allegation of the complaint, and that the alleged criminal act was not complete without it, is conceded by all of the authorities. And, if the cases of this court just referred to are observed, I think it follows that the burden of proving the want of a license was upon the city though the proof of such fact involved proof of a negative, and even though it were peculiarly within the knowledge of the defendant. It was here no more within his knowledge than was the fact of the averred negative within the knowledge of the defendant in the Wells Case.
Uut what is there here to justify the conclusion that the fact of the averred negative was peculiarly within the knowledge of the defendant and that the city had not the facility or means of proving it? In some of the cases there was some reason for such a conclusion. On this point the case of The King v. Turner, 5 M. & S. 206, is freely cited as a leading ease by text-writers and courts. In that case there *469was a conviction upon a statute against a earner for having game in his possession. As stated by Lord Ellenborough, there were ten different heads of qualifications enumerated in the statute, among them a person having lands or entitled to an estate. Proof of any one of the qualifications enumerated under the different head's justified the accused’s possession. The enumerated qualifications were in effect exceptions and not ingredients of the offense. Lord Ellen-borough observed that, if the prosecution should be required to prove the negative of all of the qualifications under the ten different heads> “there would be a moral impossibility of ever convicting upon such an information,” Justice Bay-ley, “We cannot but see that it is next to impossible that the witness for the prosecution should be prepared to give any evidence of the defendant’s want of qualification,” and Justice Holroyd, “All these qualifications axe peculiarly within the knowledge of the party himself, whereas the prosecution has probably no means whatever of proving a disqualification.”
Here the defendant was complained' against and prosecuted by Salt Lake City, the only person, the corporation, “authorized to grant a license to sell liquors within the corporate limits of the city. Under the ordinance liquor licenses were granted for a term of only three months. Before any license was granted by it a written petition therefor and a bond were required to be filed with the city recorder and a copy of the petition and an affidavit with the license assessor. A record' of such facts and of the granting of licenses were made and kept. It is by statute made the duty of the city recorder to keep “all papers and records of the city, and keep a record of the proceedings of the city council whose meetings it shall be his duty to attend.” The fact of whether the plaintiff had or had not granted a license to the defendant to sell intoxicating liquors, was therefore not peculiarly within the knowledge of the defendant, but was equally within the knowledge of the plaintiff, its agents, and officers. It had not only ready and convenient means of ascertaining the want of a license if one was not issued to *470him, but it also bad the facility and ready means of proving it. I see no good reason for here saying or holding that the fact was peculiarly within the knowledge of the accused, or that the city bad not the means and facility of proving it.
True, the defendant, if he bad a license, could readily have produced it. So could be readily have testified that be sold no liquor to the persons named in the complaint, if such bad been the fact. The fact of whether be bad or bad not sold intoxicating liquor to them was as much within bis knowledge as was the fact of whether be bad or bad' not a license. Among the fundamental principles of our criminal jurisprudence are those that the accused is: presumed innocent until be is proven guilty; that the burden is upon the prosecution to prove not on© or several, but all of the essential, elements constituting the alleged offense; that burden does not shift, and at no stage of the proceedings is the defendant required to prove bis innocence as to any of the essential alleged facts; and be may or be may not be a witness on bis own behalf, and “bis neglect or refusal to be a witness shall in no manner prejudice him nor be used against him on the trial or proceeding.” These provisions are established and guaranteed by our Constitution and, statutes, and are recognized by well-established rules of evidence. They, of course, may be changed by direct legislative enactments not inconsistent with the Constitution. But in the language of the court in the case of Hepler v. State, supra.
“It certainly is not the duty of the court to break down established rules of evidence nor to bend them to the exigencies of a particular case. On the contrary, it is the recognized duty of courts to be the conservators of the law as it is in all its integrity.”
When an exception or a negative is not an essential element of the offense, nor descriptive of it, and when it is matter in defense and as such is relied on, I see much reason for holding that the burden is on him who seeks a justification. or an exemption under it. But when it is an essential *471element of the alleged offense, and where the alleged criminal act is not complete without it, and where the affirmative case of the prosecution requires proof of the material negative allegation, I do not see on what principle it may be said that the burden of proof as to such negative allegation is shifted to the accused, without doing violence to the fundamental principle that the defendant’s plea of not guilty admits nothing and casts the burden of proof on the prosecution to “affirmatively establish, as the indictment must charge, every element in the offense,” amid every ingredient necessary to a conviction. And whatever reasons may have been given by courts for casting on the defendant in a criminal case the burden of disproving a material negative averment in the complaint or indictment because it involved proof of a fact peculiarly within his knowledge, and because of a want of means or facility on the part of the prosecution to prove the negative, are here not present; and, where the reasons fail, the rule itself fails.
I think the judgment should be reversed and the case remanded for a new trial.